Upon the trial of Browning who was indicted for a criminal offense, the trial court sustained a challenge for cause made by defendant to the seating of three prospective jurors, their examination upon voir dire disclosing that they had served in the trial of a criminal case one or more times within the three weeks next preceding the date of Browning's trial. The state excepted to the ruling of the court and the cause is here on exceptions taken by the prosecuting attorney of Hamilton county, who seeks our interpretation of that portion of Section 13443-8, General Code (113 Ohio Laws, 183, 184), which reads as follows: "The following shall be good cause for challenging a person called as a juror on an indictment: * * * 9. That he has served on a petit jury in the trial of criminal cases during a period of three weeks next preceding said *Page 585 
trial, or a like period at the next preceding term of said court."
The state contends that, before a challenge for cause can be sustained, the prospective juror must have served "continuously in criminal cases during the entire three weeks period next preceding the case on trial." The trial court held that, if a juror had served as such in the trial of a criminal case at any time within the three weeks period preceding the trial, he was subject to challenge for cause.
As we construe the statute, giving effect to the phrase "criminal cases," we are of opinion that the prospective juror may be challenged if he has served in two or more trials of criminal cases during or within the three weeks next preceding the trial. It is not necessary however that the juror shall have actually participated in the trial of criminal cases during the entire three weeks period.
Since the record discloses that some of the challenged jurors had not served in two or more criminal trials within the three weeks next preceding the cause on trial, the challenges for cause as to those jurors were not properly sustained. The exceptions will be sustained.
Exceptions sustained.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 586